Title: From Thomas Jefferson to George Clinton, 17 May 1801
From: Jefferson, Thomas
To: Clinton, George


               
                  Dear Sir
                  Washington May 17. 1801.
               
               To you I need not make the observation that of all the duties imposed on the Executive head of a government, appointment to office is the most difficult & most irksome. you have had long experience of it, and are I hope by this time ascertained of being in the way of experiencing it again, on which accept my sincere congratulations. disposed myself to make as few changes in office as possible, to endeavor to restore harmony by avoiding every thing harsh, and to remove only for malconduct, I have nevertheless been persuaded that circumstances in your state, and still more in the neighboring states on both sides, require something more. it is represented that the Collector, Naval officer, & Supervisor ought all to be removed for the violence of their characters & conduct. the following arrangement was agreed on by Colo. Burr & some of your Senators & representatives David Gelston, collector, Theodorus Bailey Naval officer, & M. L. Davis supervisor. yet all did not agree in all the particulars, & I have since recieved letters expressly stating that mr Bailey has not readiness & habit enough of business for the office of Naval officer, and some suggestions that mr Davis’s standing in society & other circumstances will render his not a respectable appointment to the important office of Supervisor. unacquainted myself with these & the other characters in the state which might be proper for these offices, and forced to decide on the opinions of others, there is no one whose opinion would command with me greater respect than yours, if you would be so good as to advise me, which of these characters & what others would be fittest for these offices. not only competent talents, but respectability in the public estimation are to be considered. you may be assured that your information to me shall be confidential, & used only to inform my own judgment. we also want a Marshal for the Albany district. S. Southwick had been thought of, but he will not accept. will you be so good as to propose one? hoping for your friendly aid in these appointments, I pray you to accept assurances of my perfect esteem and high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            